DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the convex imprinted embossed impressions, traces, a first portion of the chip-on-film (“the first portion of the chip-on-film adjacent to the one or more protrusions is not in contact with the mold frame”) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., US 2016/0186944 A1.
Regarding claim 1, Park et al. discloses a display device (fig 5) comprising: 
. a display panel cell 560
. a mold frame 510
. a chip-on-film COF 572 coupled to the display panel cell 560
. a more protrusion (heat dissipation member 576) in contact with the mold frame.
Park et al. do not disclose the COF having one or more protrusions in contact with the mold frame.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the Park et al. COF having one or more protrusions in contact with the mold frame instead of the protrusion over the mold frame, since it has been held that rearranging the protrusion (heat dissipation member) of an invention involves only routine skill in the art.  
Re claims 2-4 and 6, although Park et al. do not disclose that the protrusion comprise a plurality of imprinted embossed impressions having convex imprinted embossed impressions and/or traces being in contact with the mold frame, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ a convex imprinted embossed impressions and/or traces in contact with the mold frame, since it was known in the art to select a best fit protrusion for fixing a COF in a display device.
Re claim 7, Park et al further discloses a display printed circuit board (PCB) 570, wherein the chip-on-film is further coupled to the display PCB.
Re claim 8, further comprising a decorative casing 520, wherein at least part of a first surface of the chip-on-film is in contact with the decorative casing (see fig. 5).
Re claim 9, the modification to Park et al. to rearrange the protrusion 576 over the COF would result freely particles moving between the chip-on-film COF and the mold frame 510.
Re claim 10, Park et al. further disclose the COF 572 inherently including first/second connectors coupling to a display panel 560 and the PCB 570.
Re claims 11-13 and 15, Park et al. do not disclose that the protrusion comprise a plurality of imprinted embossed impressions having convex imprinted embossed impressions and/or traces being in contact with the mold frame, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ a convex imprinted embossed impressions and/or traces in contact with the mold frame, since it was known in the art to select a best fit protrusion for fixing a COF in a display device.
Re claim 16, further comprising a decorative casing 520, wherein at least part of a first surface of the chip-on-film is in contact with the decorative casing (see fig. 5).
Re claims 17-20, since the method of manufacturing the device is merely a list of forming each component and each component must be formed to make the device by steps (of forming), the method of manufacturing would be inherent to the device.

Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T NGUYEN/Primary Examiner, Art Unit 2871